,,,l i 1 m | |m

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 1 of 7

'.…- 4 \L'"f,,i.§'.:} 4
41 ijr'_';§:~\;‘\§ l'l@:)§$"\“’lf; l UNITED STATES DISTRICT COURT

m >,2 M4§QQ;[HERN DISTRICT OF NEW YORK

Q¥Qt\

nasa

 

In re Scotts EZ Seed Litigation
Civil Action No. 12-4727

 

 

OBJECTION ()F MARK GULLICKSON, PR() SE T() PROPOSED
SETTLEMENT & NOTICE ©F INTENT NOT 'I`O APPEAR AT FAIRNESS
HEARING

 

NOW COl\/[ES, Pro Se Objector MARK GULLICKSON, PRO SE

and hereby files these objections to the proposed settlement in this matter.

PROOF ()F MEMBERSHIP IN THE CLASS

Upon information and belief Mark Gullickson, Pro Se (“Objector”) Was sent
and has received and reviewed that certain notice of class action and proposed
settlement Which is not dated (the “Notice”). As a result, he believes that he is a
member of the class, as it is defined in that Notice. He has filed and mail a claim as
he Was not able to access the electronic claim form. His address, e-mail address

and telephor4e~:number:are_listed at the conclusion of this objection.

  

[[< t ` ` """""""
l,)? ’,./\ w , ~~~\\`\
M \
ij i\}' i`_ 4 4 `»\\ 1 '~4 w
E,‘.Y w ~, l `
4144{,:\"\` €4`.; ,4'»_`-4}, 4 4 w 7
t h
4 4 4 ~ ‘\ 4 53 §
DO\., alj § //
" . iii

 

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 2 of 7

N()TICE OF INTENT TO APPEAR
Obj ector hereby gives notice that he does NOT intend to appear at the Final
Approval Hearing at December 19, 2018 on 9:30 a.m. Eastern Time in Courtroom
620 at the Federal Building and Courthouse, Room 620, 300 Quarropas Street,

White Plains, NY 10601.

PREVIOUSLY FILED ()BJECTIONS
Although Objector asserts this requirement is not relevant and violates Objector’s
constitutional rights. Further, this is information in Class Counsel’s possession or
easily available via a PACER search or in the alternative this Objector refers all
parties to the Website serialobjector.com to find the list of Objector’s previously
filed objections
REAS()NS FOR OBJECTING TO THE SETTLEMENT

F or the following reasons, inter alia, the Settlement Agreement is not fair,
reasonable nor adequate:

l. Claims administration process fails to require reliable future
oversight, accountability and reporting about Whether the claims
process actually delivers What Was promised The proposed
settlement orders no counsel, not various class counsel nor any
defense attorney (notWithstanding the large amount of attorney fees
to be earned by the numerous law firms involved in this case) to

l 4 | j | ,, ,,, ,~___|i

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 3 of 7

monitor the settlement process to its ultimate completion

It would obviously be more prudent to withhold a portion of Class
Counsel’s fee until the entire distribution process is complete.
Furthermore, it would also be judicious to require Class Counsel
(and perhaps Defense Counsel as well) to report back to this
Honorable Court with a final summary and accounting of the
disbursement process (even if brief) in order to confirm that this
matter has been successfully concluded and to allow this Honorable
Court to “put its final stamp of approval” on the case.

Obj ector is aware that this is not the “usual” procedure in Class
Action proceedings Nonetheless, Objector submits the suggested
process is an improvement to the present procedure which is the
status quo in Class Action cases Also nothing in the above proposed
procedure violates the letter or spirit of the Class Action Fairness
Act of2005, 28 U.S.C. Sections 1332(d), 1453, and l7ll_l715,(the
“Act”) Rule 23 F.R.C.P.(the “Rule”) nor the body of case law
developed (all three collectively referred to herein as “Class Action
Policy”). ij ector hereby urges this Honorable Court to adopt such
a procedure as a “best practice standard “for Class Action
settlements

2. No timeframe for completing administration of the monetary relief is
set, so Class Members cannot know when payment would arrive.
Moreover, the Settlement Administrator is not held to any specific
timeframe to complete the settlement process

3. No amount of attorney fees is to be withheld to assure Class
Counsel’s continuing oversight and involvement in implementing
the settlement Obj ector hereby contends that the withholding of a
reasonable sum of awarded attorney’s fees would elevate the
concerns raised herein regarding Paragraphs Nos. l & 2 above.

l l _

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 4 of 7

4. Attorney fees do not depend upon how much relief is actually paid
to the Class Members. lt appears that the proposed settlement will
award Class Counsel its fee notwithstanding the amount of relief.
This practice would be considered inequitable at best and excessive
at worse in many other area of the law when awarding attorney fees

5. The fee calculation is unfair in that the percentage of the settlement
amount is far too high. After a review of the Docket there appears to
Ebe only 360 Docket Entries. In addition, very few entries were
substantive in nature. The remaining Docket Entries were procedural
in nature. Even so, 360 Docket Entries in a case that Class Counsel
is asking for $9,700,000.00 in attorney fees and costs which equates
to a breathtaking $26,944.00 PER DOCKET ENTRY !

Further regarding the Docket Entries, many were in the form of a
Notice (usually a l or 2 page document); several others were in
reference to letters filed with Court (usually a brief correspondence
with some reference to a procedural “housekeeping” matter); many
others Docket Entries were in regard to a pro hoc vice requests or
changes in counsel; dozens of entries were documents generated by
the Court in the form of an order, minute entry or a filing of a
transcript and, finally there were many Docket Entries from the
Court or the Clerl<’s Office regarding procedural items This is
hardly the record of a case justifying Class Counsel’s requested
Attorneys’ Fees and Expenses in the amount of $9,700,000.00.

6. The Obj ector hereby adopts and joins in all other objections which
are based on sufficient precedent and theories of equity and law in
this case and hereby incorporates said objections by reference as if
they were fully described herein.

l 1 * l m j |

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 5 of 7

CONCLUSION

WHEREFORE, This Objector, for the foregoing reasons, respectfully
requests that the Court, upon proper hearing:

l. Sustain these Obj ections;

2. Enter such Orders as are necessary and just to adjudicate these Obj ections
and to alleviate the inherent unfairness, inadequacies and
unreasonableness of the proposed settlement

3. Award an incentive fee to this Objector for his role in improving the

Settlement, if applicable.

Mark Gullickson, Pro Se
28100 Cabot Road

Unit # 534

Laguna Niguel, CA 92677
Phone: (949)-433-8662
Email:mgullicksonSZ@gmail.com

CERTIFICATE OF SERVICE

l hereby,certify that on October l9, 2018, I caused to be filed the foregoing
with the Clerk of the Court of the United States District Court for Southern
District of New York by sending this document via First Class U.S. Mail to the
Clerk. When the Clerk files this document in the docket for this case all parties in
this case who use the CM/ECF filing system will be noticed. In addition, the
undersigned has sent a copy via electronic mail to all counsel of record.

, ,, 1 , ,, 1,,,1,1_,,,~_*,`1_.

Case 7:12-cV-O4727-VB-PED Document 361 Filed 11/05/18 Page 6 of 7

   

Mark Gu' ickson, Pro Se

 

 

 

l
438€ 7r2cV04727VBPED Document 361 Filed 11/05 18 Page 7 of 7

l

l

l

    

 

$m¢»u.ul~l. xi.t.\.l\.l“la.~|»d»
..

r._ ,. _ . ..., ?:_a §§ a .. iii
mm §&Y,M%§Y,M%\; \M~\M \r\\wv@\ \RM§\

_M \s§§s§ ms
§ § xi

U:iwwsmwiwl:i. v\\nwmm@x\nmw,dwm@§mm\ mwmmmc

 

g \Q§o Q§M

 

